DETAILED ACTION

Corrected Notice of Allowability
This Office Action replaces the previous Notice of Allowance mailed 27 April 2022 which contained inadvertent errors discovered upon secondary review.

Response to Amendment
Examiner acknowledges Applicant’s response filed 23 February 2022 containing amendments to the claims and remarks.
Claims 1, 2, 5, 7, 8, 10, and 12-22 are pending.
The previous rejections of claims 1, 2, 5, 7, 8, 10, and 12-21 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
Claims 1, 2, 5, 8, 10, and 12-21 are allowed.
Claims 1 is amended by Examiner’s amendment.  Claims 7 and 22 are canceled by Examiner’s amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
1.	Amend clauses (i) and (ii) of claim 1 as follows:1
	

	2.	Cancel claims 7 and 22.1

Allowable Subject Matter
Claims 1, 2, 5, 8, 10, and 12-21 are allowed in view of Applicant’s amendments to the claims and Examiner’s amendments as set forth supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	



    
        
            
        
            
        
            
    

    
        1 These amendments are deemed required in order to be consistent with the previous indication of allowable subject matter with respect to claim 9 which specifically and only related to the hydrogen bond acceptor being a zwitterionic compound.